Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Interpretation invoking 35 U.S.C. 112(f) in previous has been withdrawn in response to amended claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Hasegawa (U.S. Publication No. 20180225113) in view of Negishi (US Publication No. 20150148956).

For Claim 1 Hasegawa teaches: A controller that infers command data to be issued to an axis of a robot on the basis of trajectory data including positions of an end position of an arm of the robot (Figure 6 showing control unit 43. [0086], disclosing a control unit that controls motors of robot according to rotation angles derived through target positions. Target positions are end position of robot arm. The target positions are derived from motion equation i.e. trajectory [0007-0008] disclosing a start point and end point of force control parameter, hence a trajectory. And tool center point (TCP) of the robot, hence end position of an arm of robot. [0049] disclosing motors M1 through M6 correspond to joints J1 through J6), the controller comprising:

A processor ([0050], disclosing control device 40 to include a processor) configured to:

calculate, from the trajectory data, an amount of change of an axis angle of the axis of the robot when the end position of the arm of the robot moves between the positions in the trajectory data ([0050], disclosing control device functions as calculation unit, detection unit and control unit. [0066], disclosing the relationship between position of TCP and rotation angles of motors 1-6 and correspondence relationship between coordinate systems is stored. And calculation unit can convert a vector in any coordinate system into another coordinate system. Therefore the trajectory data of TCP is converted to change in angles of each axis; [0086], disclosing a control unit that controls motors of robot according to rotation angles derived through target positions); 

observe axis angle data relating to the amount of change of the axis angle of the axis of the robot as a state variable representing a current state of an environment ([0049], disclosing encoders that detect rotation angles of the motors and Figure 6 showing U1 receiving the information from encoders. U1 is an angle conversion unit as it detects relationship rotation angle as shown in figure 2. Figure 6 showing state observation unit 41a that receives angle change information from encoders processed through U1); 

acquire the command data executed when moving the end position of the arm of the robot between positions for the axis of the robot as label data([[0050], disclosing control device functions as calculation unit, detection unit and control unit. [0066], disclosing the relationship between position of TCP and rotation angles of motors 1-6 and correspondence relationship between coordinate systems is stored. And calculation unit can convert a vector in any coordinate system into another coordinate system. As the control unit generates command to Motors based on trajectory data (as explained above) it calculates the amount of change of angles of each axis of the robot. [0049] and figure 2, disclosing the motors 1-6 are installed at joints. Therefore the command to motors correspond to angle change required for their respective joints. The robot has multiple motors, as the motors drive the joint of the robot and are installed at the joints. [0049] and figure 2 showing motor M1 drives joint J1. The data command data for each motor refers to data for its respective axis and [0162-0163] disclose gains and acceleration parameters may be changed for each of the motors (for the six axis). Hence the command data for each motor corresponds to the respective axis the motor drives. [0110-0111], disclosing state observation portion acquires control result of the servo. The control result originates at parameters 44a and is eventually processed in control unit as a 

learn the amount of change of the axis angle of the axis of the robot associated with executing the command data by using the state variable and the label data ([0110], disclosing a learning portion that learns parameters 44a on the basis of observed state variable. Observed state variable is the result of parameters 44a i.e. result of command generated on bases of parameters 44a. [0109-0111], disclosing state observation portion acquires control result of the servo. The control result originates at parameters 44a and is eventually processed in control unit as a current output to the motors as shown in figure 6. Therefore the learning is performed on the basis of command and observed result; see also [0113] - [0114]; fig. 10, [0161], [0167], [0172]); and

modify the future command data based on the learned amount of change to control the end position of an arm of the robot ([0110], disclosing a learning portion that learns parameters 44a on the basis of observed state variable. Observed state variable is the result of parameters 44a i.e. result of command generated on bases of parameters 44a. The control result originates at parameters 44a and is eventually processed in control unit as a current output to the motors as shown in figure 6. Therefore the learning is performed on the basis of command and observed result. And future command is modified through learning the position of end position of the arm of the robot).

Hasegawa teaches of generating and observing trajectory data of end position of data as changes in angles of motors but does not explicitly teach “receive the trajectory data from a trajectory measurement instrument that directly measures the positions of the end position of an arm of the robot along the trajectory”.

Negishi teaches to receive the trajectory data from a trajectory measurement instrument that directly measures the positions of the end position of an arm of the robot along the trajectory ([0032], disclosing the position of the tip of the robot arm may be measured using a camera or the like and the actual trajectory may be determined). And discloses evaluating trajectory to determine errors for optimizing future trajectory (Abstract, disclosing an error is evaluated between target and actual trajectory and correction of trajectory is calculated for next time operation).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Hasegawa to directly measure positions of tip of arm as taught by Negishi to precisely observe results of command and optimized data. Thereby enhancing efficiency of the system.


For Claim 2 Hasegawa modified through Negishi teaches: The controller according to claim 1, 
Hasegawa further teaches: wherein the processor is further configured to: calculate an error between a correlation model for inferring command data for the axis of the robot from the state variable and a correlative feature identified from training data provided in advance ([0110-0113], disclosing state observation acquires servo control result i.e. command data (i.e. inferred command data), values of encoders (state variable) and outputs from force and image detection 

update the correlation model so as to reduce the error ([0248], disclosing TD error is calculated based on reward. [0147], disclosing θ is optimized to optimize behavior value function Q. [0147-0148] disclosing behavior value function Q is updated by optimizing θ. And teacher data is necessary to optimize θ. Teacher data is training data that has to be available in advance for θ to be optimized, θ is improved by minimizing TD error. Hence it is updated based on the error. [0270], disclosing behavioral value function Q. [0160], disclosing a model that utilized behavior value function Q, and as Q is optimized the model is optimized/updated. [0005], disclosing a calculation unit performing calculation of force control parameter of robot through machine learning. Thus learning portion 41b in figure 6 (part of calculation unit) learns force control and robot control command is generated by control unit on the basis of calculated force control parameter. Parameters are the correlative features that are provided in advance. They are used to generate the command data and are updated based on the observed result and calculated error).
	
For Claim 3, Hasegawa modified through Negishi teaches: The controller according to claim 1, 
Hasegawa further teaches: wherein the processor is further configured to calculate the state variable and the label data using a multi-layer structure ([0132], disclosing multi-layer neural network performing learning process through variable θ. As explained in claim 2, θ is dependent 

For Claim 4, Hasegawa modified through Negishi teaches: The controller according to claim 1, 
Hasegawa further teaches: wherein the processor is further configured to use learning model that can be learned based on time-series data ([0176], disclosing time series values of state variable, behavior and reward are sequentially recorded in learning  information in the process of learning).

For Claim 5, Hasegawa teaches: A controller that infers command data to be issued to an axis of a robot on the basis of trajectory data including positions of an end position of an arm of the robot (Figure 6 showing control unit 43. [0086], disclosing a control unit that controls motors of robot according to rotation angles derived through target positions. The target positions are derived from motion equation i.e. trajectory [0007-0008] disclosing a start point and end point of force control parameter, hence a trajectory. And tool center point of the robot, hence end position of and arm of robot. [0049] disclosing motors M1 through M6 correspond to joints J1 through J6), 

	the controller comprising a processor ([0050], disclosing control device 40 to include a processor) configured to: 



	 observe axis angle data relating to the amount of change of the axis angle of the axis of the robot as a state variable representing a current state of an environment(Figure 6 showing state observation unit 41a that receives angle change information from encoders processed through U1); 

	acquire the command data executed when moving the end position of the arm of the robot between positions for the axis of the robot as label data ([0050], disclosing control device functions as calculation unit, detection unit and control unit. [0066], disclosing the relationship between position of TCP and rotation angles of motors 1-6 and correspondence relationship between coordinate systems is stored. And calculation unit can convert a vector in any coordinate system into another coordinate system. As the control unit generates command to Motors based on trajectory data (as explained above) it calculates the amount of change of angles of each axis of the robot. [0049] and figure 2, disclosing the motors 1-6 are installed at joints. Therefore the command to motors correspond to angle change required for their respective joints. The robot has multiple motors, as the motors drive the joint of the robot and are installed at the joints. [0049] and figure 2 showing motor M1 drives joint J1. The data command data for each motor refers to data for its respective axis and [0162-0163] disclose 

	learn the amount of change of the axis angle of the axis of the robot associated with executing the command data by using the state variable and the label data ([0049], disclosing encoders that detect rotation angles of the motors and Figure 6 showing U1 receiving the information from encoders. U1 is an angle conversion unit as it detects relationship rotation angle as shown in figure 2, [0067] disclosing servo gains are applied to deviation between target angle and rotation angle of motor i.e. target angle being commanded axis angle change and rotation angle being the observed change. As explained in claim 2 rejection, θ is dependent on TD error and TD error is based on error between command data and state variable. State variable being the observed angles. [0253], disclosing learning portion updates learning information 44e by recording θ through learning. Hence the learning unit learns the amount of change of axis angle of the robot in association with command data; see also [0113] - [0114]; fig. 10, [0161], [0167], [0172]);

	infer and output command data for the axis of the robot on the basis of the state variable observed and a result of learning of the learning ([0110], disclosing a learning portion that learns parameters 44a on the basis of observed state variable. Observed state variable is the result of parameters 44a i.e. result of command generated on bases of parameters 44a. 

	modify the future command data based on the learned amount of change to control the end position of an arm of the robot ([0110], disclosing a learning portion that learns parameters 44a on the basis of observed state variable. Observed state variable is the result of parameters 44a i.e. result of command generated on bases of parameters 44a. The control result originates at parameters 44a and is eventually processed in control unit as a current output to the motors as shown in figure 6. Therefore the learning is performed on the basis of command and observed result. And future command is modified through learning the position of end position of the arm of the robot).

Hasegawa teaches of generating and observing trajectory data of end position of data as changes in angles of motors but does not explicitly teach “receive the trajectory data from a trajectory measurement instrument that directly measures the positions of the end position of an arm of the robot along the trajectory”.

Negishi teaches to receive the trajectory data from a trajectory measurement instrument that directly measures the positions of the end position of an arm of the robot along the trajectory 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Hasegawa to directly measure positions of tip of arm as taught by Negishi to precisely observe results of command and optimized data. Thereby enhancing efficiency of the system.

For Claim 6, Hasegawa modified through Negishi teaches: The controller according to claim 1, 
	Hasegawa further teaches: wherein the learning unit selects and uses a learning model that corresponds to an inertia calculated on the basis of a structure of the which is associated with an interval of inertias  ([0010], disclosing positional information calculated from inertial sensor output. [0070-0071], disclosing parameter 44a include operation parameters and force control parameters. Operation parameters define the trajectory of the robot as position of TCP and include speed, acceleration and deceleration characteristics of TCP throughout the motion of TCP. [0110], disclosing operation parameters are calculated through machine learning i.e. learned through machine learning. The learning is performed observing state variable and comparing it to command values. [0286], disclosing learning operation parameters may include servo gains for performing control on basis of inertial sensors. Therefore the model is developed 

Hasegawa does not disclose: selecting a model among a plurality of learning model.

However Hasegawa does disclose plurality of robots ([0042] and figure 1, disclosing 3 robots). If they are identical in structure and nature of task, one model will cover all of them as their structure and inertial properties are same. If they are not identical in structure and/or nature of task, each required a different model.

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Hasegawa to have plurality of models for multiple robots and associate a model based on structure and inertial properties of the robot in order to have more particularized robot models. 

For Claim 7, Hasegawa modified through Negishi teaches: The controller according to claim 1, 
Hasegawa further teaches: wherein the machine learning device exists on a cloud server ([0264], control device may be a server connected to a network. Hence a cloud served and figure 6 showing learning portion is part of control device. Therefore machine learning device is on a cloud server).

For Claim 8, Hasegawa teaches: A machine learning device that learns command data to be issued to an axis of a robot, the command data corresponding to trajectory data including 
	the machine learning device comprising a processor ([0050], disclosing control device 40 to include a processor) configured to: 
	calculate, from the trajectory data, an amount of change of an axis angle of the axis of the robot when the end position of the arm of the robot moves between the positions in the trajectory data ([0050], disclosing control device functions as calculation unit, detection unit and control unit. [0066], disclosing the relationship between position of TCP and rotation angles of motors 1-6 and correspondence relationship between coordinate systems is stored. And calculation unit can convert a vector in any coordinate system into another coordinate system. Therefore the trajectory data of TCP is converted to change in angles of each axis, [0086], disclosing a control unit that controls motors of robot according to rotation angles derived through target positions);

	 observe axis angle data relating to the amount of change of the axis angle of the axis of the robot as a state variable representing a current state of an environment ([0049], disclosing encoders that detect rotation angles of the motors and Figure 6 showing U1 receiving the information from encoders. U1 is an angle conversion unit as it detects relationship rotation angle as shown in figure 2. Figure 6 showing state observation unit 41a that receives angle change information from encoders processed through U1); 

	acquire the command data relating to command data executed when moving the end position of the arm of the robot between positions for the axis of the robot as label data (Figure [0050], disclosing control device functions as calculation unit, detection unit and control unit. [0066], disclosing the relationship between position of TCP and rotation angles of motors 1-6 and correspondence relationship between coordinate systems is stored. And calculation unit can convert a vector in any coordinate system into another coordinate system. The command data observed through state observation portion as shown in figure 6. The observed command data is label data); 

	and learn the amount of change of the axis angle of the axis of the robot associated with executing command data by using the state variable and the label data (Figure 6, 2    [[0050], disclosing control device functions as calculation unit, detection unit and control unit. [0066], disclosing the relationship between position of TCP and rotation angles of motors 1-6 and correspondence relationship between coordinate systems is stored. And calculation unit can convert a vector in any coordinate system into another coordinate system. As the control unit generates command to Motors based on trajectory data (as explained above); see also [0113] - [0114]; fig. 10, [0161], [0167], [0172]).

	Hasegawa teaches of generating and observing trajectory data of end position of data as changes in angles of motors but does not explicitly teach “receive the trajectory data from a trajectory measurement instrument that directly measures the positions of the end position of an arm of the robot along the trajectory”.



	It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Hasegawa to directly measure positions of tip of arm as taught by Negishi to precisely observe results of command and optimized data. Thereby enhancing efficiency of the system.


For Claim 9, Hasegawa teaches: A machine learning device that has learned inference of command data to be issued to an axis of a robot, the command data corresponding to trajectory data including positions of an end position of an arm of the robot (Figure 6 showing control unit 43. [0086], disclosing a control unit that controls motors of robot according to rotation angles derived through target positions. The target positions are derived from motion equation i.e. trajectory [0007-0008] disclosing a start point and end point of force control parameter, hence a trajectory. And tool center point of the robot, hence end position of and arm of robot. [0049] disclosing motors M1 through M6 correspond to joints J1 through J6),



 calculate, from the trajectory data, an amount of change of the axis angle of the axis of the robot when the end position of the arm of the robot moves between the positions in the trajectory data (0050], disclosing control device functions as calculation unit, detection unit and control unit. [0066], disclosing the relationship between position of TCP and rotation angles of motors 1-6 and correspondence relationship between coordinate systems is stored. And calculation unit can convert a vector in any coordinate system into another coordinate system. Therefore the trajectory data of TCP is converted to change in angles of each axis, [0086], disclosing a control unit that controls motors of robot according to rotation angles derived through target positions.);

	 observe axis angle data relating to the amount of change of the axis angle of the axis of the robot as a state variable representing a current state of an environment (0049], disclosing encoders that detect rotation angles of the motors and Figure 6 showing U1 receiving the information from encoders. U1 is an angle conversion unit as it detects relationship rotation angle as shown in figure 2. Figure 6 showing state observation unit 41a that receives angle change information from encoders processed through U1); 

acquire the command data executed when moving the end position of the arm of the robot between positions for the axis of the robot as label data([[0050], disclosing control device functions as calculation unit, detection unit and control unit. [0066], disclosing the relationship between position of TCP and rotation angles of motors 1-6 and correspondence relationship 

	learn the amount of change of the axis angle of the axis of the robot associated with executing command data by using the state variable of the label data (0050], disclosing control device functions as calculation unit, detection unit and control unit. [0066], disclosing the relationship between position of TCP and rotation angles of motors 1-6 and correspondence relationship between coordinate systems is stored. And calculation unit can convert a vector in any coordinate system into another coordinate system. As the control unit generates command to Motors based on trajectory data (as explained above); and



Hasegawa teaches of generating and observing trajectory data of end position of data as changes in angles of motors but does not explicitly teach “receive the trajectory data from a trajectory measurement instrument that directly measures the positions of the end position of an arm of the robot along the trajectory”.

Negishi teaches to receive the trajectory data from a trajectory measurement instrument that directly measures the positions of the end position of an arm of the robot along the trajectory ([0032], disclosing the position of the tip of the robot arm may be measured using a camera or the like and the actual trajectory may be determined). And discloses evaluating trajectory to determine errors for optimizing future trajectory (Abstract, disclosing an error is evaluated between target and actual trajectory and correction of trajectory is calculated for next time operation).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Hasegawa to directly measure positions of tip of arm as taught by Negishi to precisely observe results of command and optimized data. Thereby enhancing efficiency of the system.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664